                                              Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ELECTRICAL WORKERS PENSION                       Case No. 20-cv-01260-SI
                                            FUND, LOCAL 103, I.B.E.W., et al.,
                                   8
                                                           Plaintiffs,                       ORDER GRANTING DEFENDANTS’
                                   9                                                         MOTION TO DISMISS
                                                    v.
                                  10                                                         Re: Dkt. Nos. 49, 50, 62
                                            HP INC., et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                 Now before the Court is defendants’ motion to dismiss plaintiffs’ amended complaint. Dkt.
                                  14
                                       No. 49. Plaintiffs and defendants have filed requests for judicial notice. Dkt. No. 50, 62. For the
                                  15
                                       reasons set forth below, the Court GRANTS defendants’ motion to dismiss with leave to amend.
                                  16
                                       The Court GRANTS plaintiffs’ request for judicial notice and GRANTS defendants’ request for
                                  17
                                       judicial notice.
                                  18
                                  19
                                                                                  BACKGROUND
                                  20
                                       I.        Factual Background
                                  21
                                                 The following allegations are taken from the Amended Complaint (“AC”), which the Court
                                  22
                                       must treat as true for the purposes of this motion.
                                  23
                                                 This matter arose in connection with statements by corporate executives of HP Inc. (“HP”)
                                  24
                                       regarding HP’s Four Box Model. HP is a global provider of personal computers, printers, and
                                  25
                                       related supplies. Dkt. No. 35, AC ¶¶ 2, 35. In 2015, HP announced the Four Box Model, which
                                  26
                                       allowed HP to assess supplies revenue based on four factors: installed base, usage, printer supplies
                                  27
                                       market share or supplies attach, and price of supplies. Id. ¶ 69. According to HP, the Four Box
                                  28
                                             Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 2 of 14




                                   1   Model used various forms of data and analytics to accurately predict supplies revenue. Id. ¶ 70.

                                   2           During the class period, between February 23, 2017 and October 3, 2019, HP told investors

                                   3   that the Four Box Model predicted HP’s supplies revenue would stabilize. Id. ¶¶ 88, 111, 242, 344.

                                   4   However, on February 27, 2019, HP’s CEO, defendant Weisler, admitted that HP lacked statistically

                                   5   sufficient, accurate, and otherwise reliable telemetry data from HP’s toner-based printer, meaning

                                   6   that the Four Box Model could not accurately predict supplies stabilization. Id. ¶ 174.

                                   7

                                   8   II.     Current Matter

                                   9           On February 19, 2020, the State of Rhode Island, Office of the General Treasurer, on behalf

                                  10   of the Employees’ Retirement System of Rhode Island and Iron Workers Local 580 (“plaintiffs”)

                                  11   filed this securities class action lawsuit against HP. Dkt. No. 1. On July 20, 2020, plaintiffs filed

                                  12   an amended complaint, bringing suit against HP, Inc.; Dion J. Weisler, President and Chief
Northern District of California
 United States District Court




                                  13   Executive Officer of HP from November 2015 to November 2019; Catherine A. Lesjak, Chief

                                  14   Financial Officer from November 2015 to July 2018, interim Chief Operating Officer from July

                                  15   2018 to February 2019; Steven J. Fieler, Chief Financial Officer since July 2018; Enrique Lores,

                                  16   President of Imaging, Printing and Solutions; and Christoph Schell, Chief Commercial Officer since

                                  17   November 2019 (collectively “defendants”). Dkt. No. 35, AC ¶¶ 35; 37-42.

                                  18           Plaintiffs allege violations of Sections 10(b), 20(a), and 20A of the Securities Exchange Act

                                  19   of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b–5, promulgated

                                  20   thereunder by the SEC, 17 C.F.R. § 240.10b–5. Id. ¶¶ 388-413. Plaintiffs allege defendants made

                                  21   false and misleading statements by failing to disclose the Four Box Model’s lack of “reliable

                                  22   telemetry data from HP’s toner-based printers and, instead, unbeknownst to investors, utilized

                                  23   inaccurate, stale, and lagging third-party survey data.” Id. ¶ 279. Plaintiffs also allege violations of

                                  24   Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a), against individual defendants for their roles

                                  25   as controlling persons of HP and one another during the class period. Id. ¶¶ 398-404. Finally,

                                  26   plaintiffs allege that individual defendants violated Section 20A of the Exchange Act and SEC Rule

                                  27   10b-5 promulgated thereunder for insider trading based on violations of the Exchange Act and

                                  28   contemporaneous insider trading of HP common stock. Id. ¶¶ 405-413.
                                                                                          2
                                           Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 3 of 14




                                   1           On October 2, 2020, defendants filed the present motion to dismiss plaintiff’s amended

                                   2   complaint. Dkt. No. 49. On December 11, 2020, plaintiffs filed an opposition. Dkt. No. 59.

                                   3   Defendants filed a reply on January 20, 2021. Dkt. No. 70.

                                   4           On October 2, 2020, defendants filed a request for judicial notice. Dkt. No. 50. On

                                   5   December 11, 2020, plaintiffs filed an opposition to defendants’ request for judicial notice and

                                   6   submitted their own request for judicial notice. Dkt. No. 61, 62. On January 20, 2021, defendants

                                   7   filed a reply in support of their request for judicial notice and an opposition to plaintiff’s request for

                                   8   judicial notice. Dkt. No. 71.

                                   9

                                  10                                           LEGAL STANDARD

                                  11           To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state

                                  12   a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Northern District of California
 United States District Court




                                  13   This “facial plausibility” standard requires the plaintiff to allege facts that add up to “more than a

                                  14   sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  15   (2009). While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege

                                  16   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  17   570. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

                                  18   cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does

                                  19   a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

                                  20   (quoting Twombly, 550 U.S. at 557). “While legal conclusions can provide the framework of a

                                  21   complaint, they must be supported by factual allegations.” Id. at 679.

                                  22           In deciding whether a plaintiff has stated a claim upon which relief can be granted, the court

                                  23   must assume that the plaintiff's allegations are true and must draw all reasonable inferences in the

                                  24   plaintiff's favor. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the

                                  25   court is not required to accept as true “allegations that contradict exhibits attached to the Complaint

                                  26   or matters properly subject to judicial notice, or allegations that are merely conclusory, unwarranted

                                  27   deductions of fact, or unreasonable inferences.” Daniels–Hall v. Nat'l Educ. Ass'n, 629 F.3d 992,

                                  28   998 (9th Cir. 2010).
                                                                                           3
                                            Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 4 of 14




                                   1          If the court dismisses a complaint, it must then decide whether to grant leave to amend. The

                                   2   Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no request

                                   3   to amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                   4   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (citations and

                                   5   internal quotation marks omitted).

                                   6

                                   7                                              DISCUSSION

                                   8   I.     Requests for Judicial Notice and Incorporation-by-Reference

                                   9          In ruling on a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

                                  10   the Court may generally consider matters properly subject to judicial notice or incorporated by

                                  11   reference in the complaint. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                  12   (2007). The Court “may judicially notice a fact that is not subject to reasonable dispute because it:
Northern District of California
 United States District Court




                                  13   (i) is generally known within the trial court's territorial jurisdiction; or (ii) can be accurately and

                                  14   readily determined from sources whose accuracy cannot reasonably be questioned.” FED. R. EVID.

                                  15   201. The incorporation-by-reference doctrine allows the Court to consider documents that were

                                  16   either “necessarily depended on” in the complaint or referenced in the complaint and not subject to

                                  17   reasonable dispute. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).

                                  18          Plaintiffs and defendants requested judicial notice or incorporation-by-reference of various

                                  19   documents, including SEC filings, transcripts of meetings, and an Order Instituting Cease-And-

                                  20   Desist from the SEC.1 Dkt. No. 50, 62. Both parties argue that the facts contained within each of

                                  21
                                              1
                                  22            Defendants requested the Court take notice of twenty-three documents, including copies of
                                       HP’s Annual Report on HP’s Form 10-K, Statements of Changes in Beneficial Ownership on HP’s
                                  23   Forms 4, transcripts of HP’s earnings calls from 2017 to 2019, a transcript of HP’s
                                       shareholder/analyst meetings, transcripts from HP’s presentation at the Morgan Stanley Technology
                                  24   Conference, a transcript of HP’s presentation at the Bank of America Merrill Lynch Global
                                       Technology Conference, a transcript of HP’s presentation at the Citi’s Global Technology
                                  25   Conference, a transcript of HP’s presentation at the Deutsch Bank Technology Conference, and a
                                       transcript of HP’s presentation at the Consumer Electronics Show Citigroup TMT Conference. Dkt.
                                  26   Nos. 50; 51.
                                               Plaintiffs requested the Court take notice of an “Order Instituting Cease-And-Desist
                                  27   Proceedings Pursuant To Section 8A of the Securities Act of 1933 and Section 21C of the Securities
                                       Exchange Act of 1934, Making Findings, and Imposing Remedial Sanctions and a Cease-And-
                                  28   Desist Order.” Dkt. No. 62. The Order was issued on September 30, 2020 by the Securities and
                                       Exchange Commission.
                                                                                        4
                                             Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 5 of 14




                                   1   the opposing party’s documents are subject to reasonable dispute. Dkt. Nos. 61 (Plaint.’s Opp. to

                                   2   Defs’ Req. for Jud. Notice) at 4, 6-7, 9 ,71; (Defs’ Opp. to Plaintiffs’ Request for Jud. Notice) at 8.

                                   3           Without ruling on the admissibility of the exhibits, the Court GRANTS defendants’ and

                                   4   plaintiffs’ requests for judicial notice and takes notice of the existence of the parties’ exhibits. See

                                   5   Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss, [the

                                   6   court] may consider . . . matters of public record); Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2

                                   7   (9th Cir.2006) (SEC filings subject to judicial notice). The Court does not take judicial notice of the

                                   8   truth of the contents that are subject to reasonable dispute.

                                   9

                                  10   II.     Exchange Act Claims

                                  11           Defendants move to dismiss plaintiffs’ Section 10(b) claim for failure to adequately plead

                                  12   actionable misstatements and scienter, Section 20(a) claim for failure to plead an independent
Northern District of California
 United States District Court




                                  13   violation of the Exchange Act, and Section 20A claim for failure to plead an independent violation

                                  14   of the Exchange Act and contemporaneous trading. Dkt. No. 49 at 11-39.

                                  15

                                  16           A.     Section 10(b) of the Exchange Act

                                  17           Section 10(b) of the Exchange Act makes it unlawful to “use or employ, in connection with

                                  18   the purchase or sale of any security...any manipulative or deceptive device or contrivance in

                                  19   contravention of such rules and regulations as the [SEC] may prescribe as necessary.” 15 U.S.C.

                                  20   § 78j(b). A plaintiff asserting a claim under Section 10(b) must adequately allege (1) a material

                                  21   misrepresentation or omission by the defendant (falsity); (4) reliance upon the misrepresentation or

                                  22   omission; (5) economic loss; and (6) loss causation. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046,

                                  23   1052 (9th Cir. 2014).

                                  24

                                  25                  1.       Material Misrepresentation

                                  26                           a.     Alleged Misstatements

                                  27           Plaintiffs argue that, during the class period, defendants’ statements about HP’s Four Box

                                  28   Model and supplies revenue were false and misleading because of defendant Weisler’s February 27,
                                                                                          5
                                           Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 6 of 14




                                   1   2019 admission that the Four Box Model lacked “statistically sufficient, accurate, and otherwise

                                   2   reliable telemetry data from HP’s toner-based printers and . . . [used] third-party survey data.” AC

                                   3   ¶¶ 167-169. Plaintiffs argue that “without reliable telemetry data for commercial printers . . .

                                   4   Defendants had no reasonable basis to assure investors regarding the impact of HP’s marketing

                                   5   efforts and changes to Supplies pricing . . . [or make] statements about the historical, current, or

                                   6   potential trajectory and sustainability of HP’s Supplies business.” Id. ¶¶ 169; 176; 181; 190; 198;

                                   7   202; 214; 227; 232; 239; 245; 254; 259; 264; 267; 280; 288; 293.

                                   8

                                   9                          b.     Falsity

                                  10          Defendants argue the AC fails to adequately plead why defendants’ alleged misstatements

                                  11   were false or misleading. Dkt. No. 49 at 35-38. Plaintiffs argue defendants’ admission on February

                                  12   27, 2019 that HP did not have sufficient telemetry data establishes falsity. Dkt. No. 59 at 14.
Northern District of California
 United States District Court




                                  13          The Private Securities Litigation Reform Act of 1995 (“PSLRA”) requires Section 10(b)

                                  14   claims to adequately plead falsity of alleged misstatements. Zucco Partners, LLC v. Digimarc

                                  15   Corp., 552 F.3d 981, 990–91 (9th Cir. 2009). Falsity is adequately pled when the complaint states

                                  16   with particularity both the statements alleged to be misleading and the reason why the statement is

                                  17   misleading. In re Dao Systems Inc., 411 F.3d 1006, 1014 (9th Cir. 2005).

                                  18          The AC fails to adequately plead why individual defendants’ alleged misstatements were

                                  19   misleading. Plaintiffs argue that falsity is established by defendants’ February 27, 2019 admission

                                  20   that HP “never had telemetry data—or even ‘statistically relevant’ data—for a large key portion of

                                  21   its installed base . . . and instead relied on insufficient market surveys.” Dkt. No. 59 at 14, 15.

                                  22   Notably, plaintiffs’ argument mischaracterizes the February 27, 2019 statement. According to the

                                  23   AC, on February 27, 2019, defendant Weisler said “[w]e did not have a statistically significant

                                  24   sample from the system telemetry and the instrumentation[.]” Dkt. No. 35, Compl. ¶ 348 (emphasis

                                  25   added). Defendants’ admission was that HP had telemetry data, though not a statistically significant

                                  26   amount. Plaintiffs failed to how a lack of “a statistically significant sample from the system

                                  27   telemetry” causes defendants’ prior statements about the Four Box Model to be misleading.

                                  28          Moreover, the AC fails to give a reason why the lack of “a statistically significant sample
                                                                                         6
                                           Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 7 of 14




                                   1   from the system telemetry” caused defendants’ statements about the Four Box Model’s use of data

                                   2   to be misleading. Defendants’ statements during the class period only referenced the Four Box

                                   3   Model’s use of trailing data, data that looks forward, and “big data”—not specifically a “system of

                                   4   telemetry” or telemetry data. See Dkt. No. 35, AC ¶¶ 170 (“You have some assumptions. You’ve

                                   5   got some trailing data. You’ve got some data that looks forward. And we have all that data, as well.

                                   6   We have an incredible amount of data.”); 206 (“Big data and analytics are becoming very important

                                   7   both in how do we manage our business but especially on how do we improve the profitability going

                                   8   forward and therefore, how we improve shareholder value.”); 242 (“pricing is just a function of

                                   9   market elasticity and deeply understanding again, through big data, what the competitive

                                  10   environment is looking like region by region, country by country”).               Defendants’ alleged

                                  11   misstatements do not indicate that the Four Box Model exclusively relied on telemetry data.

                                  12   Because the AC fails to explain how defendants’ alleged misstatements about certain types of data
Northern District of California
 United States District Court




                                  13   are misleading, the Court finds that the AC failed to adequately plead falsity. Cf. Police Retirement

                                  14   System of St. Louis v. Intuitive Surgical, Inc. et al., 759 F.3d 1051, 1061 (9th Cir. 2014) (holding

                                  15   disclosures are not required to follow “a rule of completeness . . . [because] ‘[n]o matter how detailed

                                  16   and accurate disclosure statements are, there are likely to be additional details that could have been

                                  17   disclosed but were not.’”) (internal citations omitted); Brody v. Transitional Hosps. Corp., 280 F.3d

                                  18   997, 1006 (9th Cir. 2002) (explaining PSRLA prohibits “misleading and untrue statements, not

                                  19   statements that are incomplete.”)

                                  20          Plaintiffs also argue that defendants had “no reasonable basis” to believe the accuracy and

                                  21   reliability of the Four Box model because defendants did not have proper data for the Four Box

                                  22   Model. Dkt. No. 59 at 25-26. However, the Four Box Model’s predictions were accurate in 2017

                                  23   and 2018, suggesting a reasonable basis for relying on the Four Box model. See AC ¶¶193 (supplies

                                  24   growth achieving stabilization one quarter earlier than expected in 2017); 241 (estimating Supplies

                                  25   growth in 1Q18 to be between 5% and 7% and actual growth was 6%).

                                  26          Accordingly, the Court finds that the AC fails to adequately plead with particularity why

                                  27   defendants’ statements about “big data” are misleading. For this reason, the Court GRANTS

                                  28   defendants' motion to dismiss, with leave to amend.
                                                                                          7
                                           Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 8 of 14




                                   1                           c.      Forward Looking Statements

                                   2           Defendants argue that most of the alleged misstatements in the AC are forward-looking

                                   3   statements protected by PSLRA’s safe harbor provision. Dkt. No. 49 at 27-31. Given the Court’s

                                   4   finding that the AC fails to adequately plead why defendants’ alleged misstatements were

                                   5   misleading, the Court declines to rule on whether any of defendants’ alleged misstatements are

                                   6   protected by the PSLRA’s safe harbor provision.

                                   7

                                   8                   2.      Scienter

                                   9           “To adequately plead scienter, the complaint must. . . ‘state with particularity facts giving

                                  10   rise to a strong inference that the defendant acted with the required state of mind.’” Zucco, 552 F.3d

                                  11   at 991 (citing 15 U.S.C. § 78u–4(b)(2)). “[T]he inference of scienter must be more than merely

                                  12   ‘reasonable’ or ‘permissible’—it must be cogent and compelling, thus strong in light of other
Northern District of California
 United States District Court




                                  13   explanations.” Tellabs, 551 U.S. at 324. The scienter inquiry “is whether all of the facts alleged,

                                  14   taken collectively, give rise to a strong inference of scienter, not whether any individual allegation,

                                  15   scrutinized in isolation, meets that standard.” Tellabs, 551 U.S. at 322–23. In Zucco, the Ninth

                                  16   Circuit explained that the scienter inquiry requires “a dual inquiry: first, we will determine whether

                                  17   any of the plaintiff's allegations, standing alone, are sufficient to create a strong inference of scienter;

                                  18   second, if no individual allegations are sufficient, we will conduct a ‘holistic’ review of the same

                                  19   allegations to determine whether the insufficient allegations combine to create a strong inference of

                                  20   intentional conduct or deliberate recklessness.” Zucco, 552 F.3d at 992.

                                  21           Plaintiffs argue that a strong inference of scienter is established by a confidential witness

                                  22   (“CW”), the core operations theory, defendants’ statements and conduct, resignation by HP’s CEO,

                                  23   temporal proximity between the last alleged misstatement and the February 2019 admission, and

                                  24   defendants’ sales of stock.

                                  25           For the reasons stated below, plaintiffs’ allegations, neither individually nor holistically,

                                  26   plead a strong inference of scienter.

                                  27

                                  28
                                                                                            8
                                           Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 9 of 14




                                   1                          a.      Confidential Witness

                                   2          Plaintiffs rely on statements from one CW. The Court may rely on statements from a CW if

                                   3   (1) the CW is described with sufficient particularity to establish reliability and personal knowledge

                                   4   of the information alleged; and (2) the statements themselves are indicative of scienter. Zucco, 552

                                   5   F.3d 995.

                                   6          The AC fails to establish the CW’s reliability and personal knowledge of the information

                                   7   alleged. The CW did not interact with any of the individual defendants and did not personally attend

                                   8   defendant Weisler’s CEO briefing calls or meetings where defendant Weisler was allegedly told

                                   9   about missing supplies leads.      See id. at 996 (finding CWs unreliable and lacking personal

                                  10   knowledge where CWs were “simply not positioned to know the information alleged, many report

                                  11   only unreliable hearsay, and others allege conclusory assertions of scienter.”). Moreover, the CW’s

                                  12   statements about defendant Weisler’s CEO briefing calls lacked sufficient detail about the actual
Northern District of California
 United States District Court




                                  13   events that occurred during the briefing calls themselves. Cf. Police Ret. Sys. of St. Louis v. Intuitive

                                  14   Surgical, Inc., 759 F.3d 1051, 1063 (9th Cir. 2014) (holding witness statements inadequate to plead

                                  15   scienter because witness “[did] not detail the actual contents of the reports the executives

                                  16   purportedly referenced or had access to.”); In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 985

                                  17   (9th Cir. 1999) (“We would expect that a proper complaint which purports to rely on the existence

                                  18   of internal reports would contain at least some specifics from those reports.”)

                                  19

                                  20                          b.      Core Operations Theory

                                  21          Plaintiffs argue the core operations theory supports a strong inference of scienter. Dkt. No.

                                  22   59 at 33-34; 78 (Transcript) at 5. Plaintiffs assert defendants would have known of the lack of a

                                  23   statistically significant system telemetry because of defendants’ access to the system telemetry. Dkt.

                                  24   No. 59 at 34. Plaintiffs also argue defendants repeatedly told investors that they knew the details of

                                  25   Four Box Model and the data used by the model at a “granular level.” Dkt. No. 59 at 34; 78 at 5-6.

                                  26          Under the core operations theory, “[a]llegations regarding management’s role in a corporate

                                  27   structure and the importance of the corporate information about which management made false or

                                  28   misleading statements may also create a strong inference of scienter when made in conjunction with
                                                                                          9
                                          Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 10 of 14




                                   1   detailed and specific allegations about management’s exposure to factual information within the

                                   2   company.” S. Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 785 (9th Cir. 2008). The facts supporting

                                   3   a core operations theory may add to a strong inference of scienter in three circumstances: “(1) ‘in

                                   4   any form,’ as part of a holistic analysis; (2) on their own, ‘where they are particular and suggest that

                                   5   defendants had actual access to the disputed information’; and (3) on their own ‘in a more bare form,

                                   6   without accompanying particularized allegations, in rare circumstances where the nature of the

                                   7   relevant fact is of such prominence that it would be ‘absurd’ to suggest that management was

                                   8   without knowledge of the matter.’” Webb v. Solarcity Corporation et al., 854 F.3d 844, 854 (9th

                                   9   Cir. 2018) (internal citations omitted).

                                  10          The Court finds that the core operations theory does not establish a strong inference of

                                  11   scienter. Defendants’ alleged misstatements regarding different types of data or big data do not

                                  12   establish that defendants, as corporate executives, had actual access to the whole system of
Northern District of California
 United States District Court




                                  13   telemetry. See Police Retirement System of St. Louis v. Intuitive Surgical, Inc. et al., 759 F.3d 1051,

                                  14   1062 (9th Cir. 2014) (requiring “plaintiff [to] produce either specific admissions by one or more

                                  15   corporate executives of detailed involvement in the minutia of a company’s operations . . . or witness

                                  16   accounts demonstrating that executive had actual knowledge in creating the false reports” for core

                                  17   operations theory to apply). Moreover, defendants’ statements about the Four Box Model using

                                  18   data at a “granular level,” do not establish that the defendants were involved in the data collections

                                  19   or supplies revenue calculation decisions of the Four Box Model. See Web, 854 F.3d at 857

                                  20   (declining to apply core operations theory where corporate executives had “hands-on style and

                                  21   general accounting acumen” and not “involved in accounting decisions as minute as the calculation

                                  22   of the burden ratio and inclusion of prior period direct costs in the ratio's denominator.”); Zucco,

                                  23   552 F.3d 1000 (finding core operations theory does not apply where complaint had “allegations that

                                  24   senior management ... closely reviewed the accounting numbers generated ... each quarter ... and

                                  25   that top executives had several meetings in which they discussed quarterly inventory numbers”).

                                  26
                                  27                          c.      Defendants’ Statements and Conduct

                                  28          Plaintiffs argue defendants’ statements and conduct support a strong inference of scienter.
                                                                                         10
                                          Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 11 of 14




                                   1   Dkt. No. 59 at 27. Plaintiffs assert defendants knew of the falsity of their statements because they

                                   2   personally monitored HP’s data and the Four Box Model. Dkt. No. 59 at 27.

                                   3          However, defendants’ statements of general access to the Four Box Model do not establish

                                   4   that they personally monitored the system telemetry or had access to all data within the system. See

                                   5   Webb, 884 F.3d at 857 (failure to plead scienter where defendants only had “generalized access to

                                   6   reports that may have documented its application”); Glazer Capital Mgmt. LLP v. Magistri, 549

                                   7   F.3d 736,746 (9th Cir. 2008) (“[G]eneral allegations of defendants’ ‘hands-on’ management style,

                                   8   their interaction with other officers and employees, their attendance at meetings, and their receipt

                                   9   of unspecified weekly or monthly reports are insufficient[] to create a strong inference of scienter.”)

                                  10   (internal citations omitted).

                                  11

                                  12                          d.       Resignation
Northern District of California
 United States District Court




                                  13          Plaintiffs argue defendant Weisler’s sudden resignation from the CEO position provides a

                                  14   strong inference of scienter. The Court disagrees. The AC indicates that defendant Weisler’s

                                  15   resignation was due to a “family health matter.” Dkt. No. 35, AC ¶ 144. See City of Dearborn

                                  16   Heights, 856 F.3d 605 (9th Cir. 2017) (“[A]n employee’s resignation supports an inference of

                                  17   scienter only when ‘the resignation at issue was uncharacteristic when compared to the defendant’s

                                  18   typical hiring and termination patterns or was accompanied by suspicious circumstances.’”)

                                  19   (internal citations omitted).

                                  20

                                  21                          e.       Temporal Proximity

                                  22          Plaintiffs argue that the temporal proximity between defendants’ alleged misstatements and

                                  23   the February 2019 statement support a strong inference of scienter. Dkt. No. 59 at 26-37.

                                  24          The Court finds the seven-week gap between defendants’ last alleged misstatement and the

                                  25   alleged February 2019 statement is insufficient to establish scienter. See Ronconi v. Larkin, 253

                                  26   F.3d 423, 437 (9th Cir. 2001) (concluding five-week period insufficient to establish scienter).

                                  27

                                  28
                                                                                         11
                                          Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 12 of 14




                                   1                         f.      Stock Sales

                                   2          Plaintiffs argue that defendants’ stock sales during the class period indicate a strong

                                   3   inference of scienter. Dkt. No.

                                   4          The Court finds that defendants’ stock sales do not support a strong inference of scienter.

                                   5   Except for one stock sale, defendants’ stock sales were made to either satisfy tax obligations or

                                   6   according to a 10b5-1 plan. Dkt. No. 51-4 (Exhibit 4); 51-5 (Exhibit 5); 78 at 23. See Curry v. Yelp.

                                   7   Inc., 875 F.3d 1219, 1226 n.2 (9th Cir. 2017) (explaining “stock sales made pursuant to a Rule 10b5-

                                   8   1 plan . . . allows for stock sales over a predetermined period without concern for the market.”);

                                   9   Metzler Inv. GMBH v. Corinthian Colleges, 540 F.3d 1049, 1067 n.11 (9th Cir. 2008) (“Sales

                                  10   according to pre-determined plans may rebut [ ] an inference of scienter.’”) (internal citations

                                  11   omitted).

                                  12          The one stock sale that was neither sold for tax purposes nor pursuant to a 10b-5 plan was
Northern District of California
 United States District Court




                                  13   by defendant Lores on May 31, 2017. AC ¶ 329. To be considered suspicious, a stock sale must be

                                  14   “dramatically out of line with prior trading practices at times calculated to maximize the personal

                                  15   benefit from undisclosed inside information.” Ronconi v. Larkin, 253 F.3d 423, 435 (9th Cir. 2001).

                                  16          The AC fails to adequately plead how defendant Lores’ stock sale during the class period

                                  17   was dramatically out of line with his prior trading practices. Defendant Lores’ May 31, 2017 stock

                                  18   sale disposed of 59,000 shares for a total of $ 1,109,218. AC ¶ 329. Similar to this stock sale,

                                  19   defendant Lores’ prior trading history involved selling “approximately 114,000 shares of HP stock,

                                  20   for total proceeds of approximately $1,525,603.” Id. 331.

                                  21          Accordingly, when considering plaintiffs’ scienter factors both individually and holistically,

                                  22   the Court finds that the AC fails to adequately plead a strong inference of scienter. The AC fails to

                                  23   adequately plead that defendants had actual knowledge of falsity at the time defendants made the

                                  24   alleged misstatements during the class period. For this additional reason, the Court GRANTS

                                  25   defendants' motion to dismiss, with leave to amend.

                                  26
                                  27          B.      Section 20(a) of the Exchange Act

                                  28          Defendants move to dismiss plaintiffs’ claims under Section 20(a) of the Securities
                                                                                        12
                                          Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 13 of 14




                                   1   Exchange Act because the AC failed to adequately plead a violation of Section 10(b) of the

                                   2   Securities Exchange Act. Dkt. No. 49 at 38. Plaintiffs argue the AC adequately plead a primary

                                   3   violation of Section 10(b). Dkt. No. 59. At 39.

                                   4            For the reasons stated above, the Court finds plaintiffs failed to adequately plead a violation

                                   5   of 10(b) of the Securities Exchange Act. For this additional reason, the Court GRANTS defendants'

                                   6   motion to dismiss, with leave to amend.

                                   7

                                   8            C.     Section 20A of the Exchange Act

                                   9            Defendants move to dismiss plaintiffs’ claims under Section 20A of the Exchange Act.

                                  10   Plaintiffs argue the AC establishes contemporaneous trading by pleading that plaintiffs purchased

                                  11   HP shares on the same day as one of defendant Lores’s trades and within nine days of defendant

                                  12   Weisler’s trades. Dkt. No. 59 at 38-39.
Northern District of California
 United States District Court




                                  13            Section 20A of the Exchange Act requires plaintiffs to establish (1) an independent violation

                                  14   of another provision of the securities laws, (2) defendants traded while in the possession of material,

                                  15   nonpublic information, and (3) contemporaneous trading activity between plaintiffs and defendants.

                                  16   In re Verifone Sec. Litig., 784 F. Supp. 1471, 1488 (N.D. Cal. 1992), aff’d., 11 F.3d 865 (9th Cir.

                                  17   1993).

                                  18                   1.      Independence Violation

                                  19            For the reasons stated above, the Court finds plaintiffs failed to adequately plead a violation

                                  20   of 10(b) of the Securities Exchange Act. For this additional reason, the Court GRANTS defendants'

                                  21   motion to dismiss, with leave to amend.

                                  22

                                  23                   2.      Contemporaneous Trading

                                  24            The Court finds that the AC adequately pleads contemporaneous trading.               The AC

                                  25   adequately pleads two contemporaneous trades: (1) Defendant Weisler’s sale of stock on November

                                  26   6, 2017 and Lead Plaintiff Iron Worker’s subsequent purchase on November 15, 2017 and (2)

                                  27   Defendant Lores’ sale on March 9, 2018 and Iron Workers’ purchase on the same day. See In re

                                  28   Verifone Sec. Litig., 784 F. Supp. at 1489 (9th Cir. 1993) (“[A] reasonable period of liability . . .
                                                                                          13
                                          Case 3:20-cv-01260-SI Document 83 Filed 03/19/21 Page 14 of 14




                                   1   could be as short as a few days, but no longer than a month”); Evanston Police Pension Fund v.

                                   2   McKesson Corp., 411 F. Supp. 3d 580, 591 (N.D. Cal. 2019) (holding contemporaneous trading

                                   3   adequately pled when alleged insider's stock sales occurred six and nine days before plaintiff's

                                   4   purchase).

                                   5

                                   6                                          CONCLUSION

                                   7
                                              For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss the Amended
                                   8

                                   9   Complaint and GRANTS plaintiffs leave to amend. The Court also GRANTS defendants’ request

                                  10   for judicial notice and GRANTS plaintiffs’ request for judicial notice. Any amended complaint

                                  11   must be filed no later than April 9, 2021. The Case Management Conference currently
                                  12
Northern District of California




                                       scheduled for March 28, 2021 is continued to Friday, May 7, 2021 at 3:00 p.m.
 United States District Court




                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: March 19, 2021
                                  16
                                                                                     ______________________________________
                                  17
                                                                                     SUSAN ILLSTON
                                  18                                                 United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     14
